08/11/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 18-0116



                             No. DA 18-0116

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

THOMAS DEUTSCH, SR.,

           Defendant and Appellant.

                                ORDER



     Upon consideration of Appellant’s motion for extension of time,

and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including October 19, 2020, within which to prepare, file,

and serve Appellant’s reply brief.

     No further extensions will be granted.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                     August 11 2020